Citation Nr: 1639276	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  13-22 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

A. Fagan, Counsel


INTRODUCTION

The Veteran served on active duty from January 1973 to February 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision from the Department of Veteran's Affairs (VA) Regional Office (RO).

The Board notes that although the Veteran filed a claim for service connection for PTSD in October 2011, the Veteran had been previously denied service connection for depression with alcohol problems in a July 2011 rating decision.  At that time, the medical evidence of record documented other psychiatric diagnoses.  Under Clemons v. Shinseki, the Veteran's original depression claim should have also evaluated the Veteran's entitlement to service connection for other psychiatric diagnoses.  See Clemons, 23 Vet. App. 1 (2009) (the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).  The Board has therefore recharacterized the claim as entitlement to service connection for all acquired psychiatric disabilities.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND


The Board finds that additional development is necessary prior to appellate review of a claim for service connection for an acquired psychiatric disorder, to include PTSD and major depressive disorder.

 The Veteran contends that his acquired psychiatric disability is related to his service, to specifically include being shot by a sergeant.  However, the precise nature of the Veteran's psychiatric disability is somewhat in question.  While the Veteran claims to suffer from PTSD brought on from in-service stressors, there is conflicting evidence as to whether such a diagnosis is warranted.  Indeed, a January 2011 VA provider and a December 2011 VA examiner found that a PTSD diagnosis is not warranted, though other VA treatment notes show diagnoses of rule out PTSD, provisional PTSD, and PTSD.  Given the conflicting evidence, the Board finds that a new opinion is necessary.  

Moreover, no VA examiner has yet opined as to whether any currently diagnosed psychiatric disorder first manifested in service.  The Veteran has testified that his symptoms began in service after being shot, which service treatment records show occurred in May 1973.  Those records further show that the Veteran was sent for a psychiatric evaluation in service in July 1973, just months after being shot, and he was noted to have had a good record up until that point.  Given the foregoing, an examiner should address whether any currently-diagnosed psychiatric disorder first manifested in service.

Finally, further records development is necessary.  Although the Veteran's separation forms have been obtained, it does not appear that his complete service personnel records have.  Additionally, it appears that there are outstanding treatment records.  In this regard, available private treatment records reference earlier treatment for which there are no associated treatment records, and during November 2010 VA treatment, the Veteran reported taking Zoloft from a non-VA provider.  Thus, efforts should be made to ensure all available relevant and outstanding treatment records have been obtained.

Accordingly, the case is REMANDED for the following action:

1.  Request, through official sources, the Veteran's complete service personnel records.  All records should be associated with the claims file.  If any requested records are unavailable, the file should be annotated and the Veteran should be notified.

2.  Request the Veteran provide the names, addresses and approximate dates of treatment for all private health care providers who have treated him for mental health symptoms since service.  After securing any necessary releases, the RO should request records from these providers.  In addition, updated VA mental health treatment records should be requested.  If any requested records are unavailable, the file should be annotated and the Veteran should be notified. 

3.  Schedule the Veteran for a VA psychiatric examination.  The claims file must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be performed.  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a.  Provide diagnoses for all psychiatric disorders identified.  In identifying all current psychiatric diagnoses, please consider medical and lay evidence dated both prior to and since the filing of the October 2010 and October 2011 claims for service connection.  Please note that if the Veteran does not meet the criteria for a diagnosis at the present time, diagnoses made prior to and since the date of claim filing meet the criteria for a "current" diagnosis.  For any diagnoses of record which cannot be validated or confirmed, please explain why such diagnoses cannot be confirmed.

b.  For each psychiatric disorder (other than a personality disorder) identified, is it at least as likely as not (50 percent probability or greater) that the disorder arose during service or is otherwise related to service? Please explain why or why not. In addressing whether any identified psychiatric disorder arose during or is related to service, the examiner should specifically discuss whether the Veteran's claimed PTSD is related to his conceded stressor of being shot in service; the service treatment records showing referral for a psychiatric evaluation, malaise of questionable psychiatric etiology, and behavior changes in the months after being shot; and his lay statements regarding the incurrence of a psychiatric disorder in service.

4.  After completing the requested actions, and any additional development deemed warranted, the AOJ should readjudicate the claim for service connection for an acquired psychiatric disorder.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

_________________________________________________
S. C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




